DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.

Response to Amendment
- Claims 1-11 and 14-21 are pending.
- Claims 1, 14 and 17-18 have been amended.
- Claims 19-21 has been added.
- Claims 1-11 and 14-21 are allowed.
-Terminal Disclaimer was received and approved on June 1, 2021.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the attribute information related to the transmission of the second frame comprises a type of frame of the second frame, and the type of frame is selected from a plurality of frame types comprising a control frame type, a management frame type, and a data frame type.” (Claims 1, 14 and 17-18 ). “The closest prior art found is as follows:

Grandhi et al. (Pub. No. US 2006/0248429 A1)- the response action frame at step 214 may be piggybacked on an ACK packet, another management or control frame, or a data packet, or may be aggregated with the ACK packet, another management or control frame, or a data packet. When the ACK packet is piggybacked or aggregated, the ACK packet which is sent in response to the initial action frame, (i.e., the Mode Request frame), is not eliminated, but sent together with another frame.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “the attribute information related to the transmission of the second frame comprises a type of frame of the second frame, and the type of frame is selected from a plurality of frame types comprising a control frame type, a management frame type, and a data frame type.” (claims 1, 14 and 17-18) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472